Opinion
Quinn, Judge:
Before trial, the accused entered into a pretrial agreement providing for a sentence not to exceed dishonorable discharge and confinement at hard labor for 8 months. The court-martial sentenced him to a bad-conduct discharge, confinement at hard labor for 3 months, and forfeitures. At issue on this appeal is the admissibility of evidence of a previous conviction by a summary court-martial at which the accused was sentenced to confinement at hard labor for 1 month. See United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 26, 1973). That sentence was suspended, and it does-not appear that the suspension was revoked. Government counsel contend that other evidence demonstrates that the accused was “never confined as a result” of this conviction. Apart from the effect of the unserved confinement upon the constitutional validity of the previous conviction, I am satisfied that the conviction did not result in a more severe sentence than the court-martial would have adjudged had evidence thereof not been admitted. The decision of the Court of Military Review is affirmed.